DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claim(s) 1-4, 7-15, 17, 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stopa (US 20180192484 A1) in view of Asaoka (US 20170120801 A1)

With regards to claim 1. Stopa disclose(s):
A lighting apparatus (figs 1-13) comprising: 
a power supply ([0045]) capable of supplying an amount of power ([0045]); 
an array of light emitting elements (fig 3) capable of illuminating an area in response to the supplied amount of power (figs 1a and 12), with at least some light emitting elements having independently controllable illumination intensity (fig 1a; see “center die and peripheral dies are independently controlled and the power delivered to the dies can be varied independently to generate different light emission patterns using the same optic” [abstract]), 
the array of light emitting elements being switchable between 
a first mode in which each member of the array of light emitting elements receive the supplied amount of power and provides a broadly collimated beam (“LED dies making up each ring 116a, 116b, 116c are electrically connected to each other so power is applied all the dies in a ring at the same time” [0042]; see step 17 in table 1), and 
second mode in which a subset of the array of light emitting elements receive the supplied amount of power and provides a narrower collimated beam (see step 1 in table 1); and 
Stopa does not disclose(s):
an image sensor operatively coupled to the power supply or the array of light emitting elements so that detection of a human face by the image sensor results in selective reduction of emission intensity from one or some but not all of the light emitting elements so as to reduce 
Asaoka teaches
an image sensor (10; fig 1) operatively coupled to the power supply or the array of light emitting elements (40; [0041-0042]) so that detection of a human face by the image sensor (fig 3a) results in selective reduction of emission intensity from one or some but not all of the light emitting elements so as to reduce illumination of the detected human face while illuminating other areas near the detected human face (see fig 2; see [0040, 0052, 0053])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting apparatus of Stopa by implementing the image sensor operatively coupled to the power supply or the array of light emitting elements so that detection of a human face by the image sensor results in selective reduction of emission intensity from one or some but not all of the light emitting elements so as to reduce illumination of the detected human face while illuminating other areas near the detected human face as disclosed by Asaoka in order to prevent dazzling a person’s eyes as taught/suggested by Asaoka ([0053]).

With regards to claim 2. Stopa as modified disclose(s):
The lighting apparatus of claim 1, 
Stopa further disclose(s):
wherein in the first mode each member of the array of light emitting elements receives an equal fraction of the supplied amount of power (see 120 powering both 114 and 116 in fig 8).

With regards to claim 3. Stopa as modified disclose(s):
The lighting apparatus of claim 1, 
Stopa further disclose(s):


With regards to claim 4. Stopa as modified disclose(s):
The lighting apparatus of claim 1, 
Stopa further disclose(s):
wherein each member of the subset of the array of light emitting elements is contiguous (see multiple 34 in 32 in fig 3).

With regards to claim 7. Stopa as modified disclose(s):
The lighting apparatus of claim 1, 
Stopa further disclose(s):
wherein movement of the lighting apparatus is detected by lighting apparatus mounted motion detectors (“Accelerometers, GPS sensors, altimeters” [0060]).

With regards to claim 8. Stopa as modified disclose(s):
The lighting apparatus of claim 1, 
Stopa further disclose(s):
wherein each segment of the segmented matrix of light emitting elements is sized to be between 100 microns and 1 millimeter [0027].

With regards to claim 9. Stopa as modified disclose(s):
The lighting apparatus of claim 1, 
Stopa further disclose(s):


With regards to claim 10. Stopa as modified disclose(s):
The lighting apparatus of claim 1, 
Stopa further disclose(s):
wherein switching between the first mode and the second mode is manual (“Beam shape can be altered using a manual input …” [0052]).

With regards to claim 11. Stopa as modified disclose(s):
The lighting apparatus of claim 1, 
Stopa further disclose(s):
wherein switching between the first mode and the second mode is automatic (“could be equipped with a range finder 320 to determine the distance to the target and adjust the beam shape according to the distance” [0053]).

With regards to claim 12. Stopa as modified disclose(s):
The lighting apparatus of claim 1, 
Stopa further disclose(s):
wherein a number of light emitting elements supplied with power in the second mode includes less than one-half of the light emitting elements (see 32 having 9 elements and 36 having 72 elements in fig 3).

With regards to claim 13. Stopa as modified disclose(s):
The lighting apparatus of claim 1, 
Stopa further disclose(s):


With regards to claim 14. Stopa as modified disclose(s):
The lighting apparatus of claim 1, 
Stopa further disclose(s):
wherein a number of light emitting elements supplied with power in the second mode defines at least one of a square (see 34 in fig 3), 

With regards to claim 15. Stopa as modified disclose(s):
Stopa disclose(s):
A method of controlling a lighting apparatus (figs 1-13), the method comprising: 
activating in first mode a set of LEDs of the lighting apparatus to provide light with a first broad collimation (“LED dies making up each ring 116a, 116b, 116c are electrically connected to each other so power is applied all the dies in a ring at the same time” [0042]; see step 17 in table 1) (303; fig 12); 
activating in a second mode a subset of LEDs of the lighting apparatus to provide light with a second narrower collimation (see step 1 in table 1) (302; fig 12), 
wherein power supplied in the first mode is the same as power supplied in the second mode (see 100% in step 1 and step 17).
Stopa does not disclose(s):
in response to detection of a human face by an image sensor, selectively reducing emission intensity from one or some but not all of the light emitting elements so as to reduce 
Asaoka teaches
in response to detection of a human face (fig 3a) by an image sensor (10; fig 1), selectively reducing emission intensity from one or some but not all of the light emitting elements (40; [0041-0042]) so as to reduce illumination of the detected human face while illuminating other areas near the detected human face(see fig 2; see [0040, 0052, 0053])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting method of Stopa by implementing the in response to detection of a human face by an image sensor, selectively reducing emission intensity from one or some but not all of the light emitting elements so as to reduce illumination of the detected human face while illuminating other areas near the detected human face as disclosed by Asaoka in order to prevent dazzling a person’s eyes as taught/suggested by Asaoka ([0053]).

With regards to claim 17. Stopa as modified disclose(s):
The method of claim 15, 
Stopa further disclose(s):
further comprising: electronically determining that the lighting apparatus is being moved (“Accelerometers, GPS sensors, altimeters” [0060]).

With regards to claim 22. (new) Stopa as modified disclose(s):
The lighting apparatus of claim 1, 
Stopa further disclose(s):
the lighting apparatus being further arranged so as to selectively reduce emission intensity of one or some of the light emitting elements in sequence to maintain reduced .

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stopa (US 20180192484 A1) in view of Myers (US 20150085528 A1)
With regards to claim 5. Stopa disclose(s):
The lighting apparatus of claim 1, 
Stopa does not disclose(s):
wherein array position of each member of the subset of the array of light emitting elements is periodically changed to reduce thermal load.
Myers teaches
wherein array position of each member of the subset of the array of light emitting elements (see 20a/20b in fig 24) is periodically changed to reduce thermal load (“wherein the driving circuitry 16 is configured to selectively power the first set of LEDs 20a and the second set of LEDs 20b in an alternating manner” [0163]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting apparatus of Stopa by implementing the array position of each member of the subset of the array of light emitting elements is periodically changed to reduce thermal load as disclosed by Myers in order to extend operation life of a lighting apparatus as taught/suggested by Myers ([0003, 0163]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi US 20140175978 A1

    PNG
    media_image1.png
    273
    671
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    645
    265
    media_image2.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2844